DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to an application dated May 12, 2020.  Claims 1-20 are pending.  All pending claims are examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Independent Claim 1, which is illustrative of the independent claims including 11 and recites: 
1. A method for dynamic rule generation for filtering context-based system, transactional, and behavioral data, comprising:
in an information processing apparatus for a financial institution comprising at least one computer processor:

receiving a plurality of tasks, each task based on at least one event type;
generating a rule for each of the tasks, wherein the rule specifies one or more conditions based on at least one of an attribute or data field in the event type for the task;
identifying a plurality of customers to target for the task based on a customer profile context for each customer;
enriching the rule and condition with the customer profile; and publishing the rules and condition to a data lake associated with the event type for the task....”

The invention as claimed recites an abstract idea of targeted marketing, a method of organizing human activity, whereby transaction details are exchanged between transacting parties or sources.   It can also be considered a mental process practically with the human mind since it entails making evaluations of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor -  see App. specification, paras. 0054-0057).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. computer) for transmitting or and receiving data.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Further, the dependent claims 2-10 and 12-20 for example, recite additional descriptive details about the criteria or rules applied to the evaluation of the campaign offer, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer) to evaluate the submitted data based on predefined conditions.  
The dependent claims provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract idea of independent claims 1 and does not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene, USP Pub No. 20180232762. 
As to claim 1, Greene discloses A method for dynamic rule generation for filtering context-based system, transactional, and behavioral data, comprising:
in an information processing apparatus for a financial institution comprising at least one computer processor (Greene, para. 0025):
receiving a plurality of tasks, each task based on at least one event type (Greene, paras. 0028-0031, 0050, 0067);
generating a rule for each of the tasks, wherein the rule specifies one r more conditions based on at least one of an attribute or data field in the event type for the task (Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137);
identifying a plurality of customers to target for the task based on a customer profile context for each customer(Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137; see also Figs. 5-9);
enriching the rule and condition with the customer profile (Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137); and 
publishing the rules and condition to a data lake associated with the event type for the task (Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137).
As to claim 2, Greene discloses the method of claim 1, wherein the event type is an internal event comprising a user action on a website for the financial institution or a user action on a mobile application for the financial institution (Greene, Figs. 13A-E) .
As to claim 3, Greene discloses the method of claim 1, wherein the event type is an external event comprising one of a transaction conducted with a third party, a transaction conducted using a financial instrument issued by the financial institution, and transactions totaling a certain amount (Greene, paras. 0027-0037).
As to claim 4, Greene discloses the method of claim 1, wherein the condition for a transaction event type specifies at least one of a merchant for the transaction, a transaction amount for the transaction, and a timeframe for the transaction (Greene, paras. 0044-0050)
As to claim 5, Greene discloses the method of claim 1, wherein the customer profile comprises a customer location, a type of financial instrument held by the customer, and a transaction history for the customer (Greene, paras. 0025-0026; 0035, 0044, 0055; see also para. 0157).
As to claim 6, Greene discloses the method of claim 1, further comprising: validating the enriched rules and conditions (Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137).
As to claim 7, Greene discloses the method of claim 1, wherein the customer profile context comprises at least one of a customer profile, a merchant identifier, a credit card held by the customer, a debit card held by the customer, a type of credit card held by the customer, a type of debit card held by the customer, and a customer electronic device type(Greene, paras, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137).
As to claim 8, Greene discloses the method of claim 1, further comprising: receiving, at one of the data lakes, a completed event(Greene, paras. 0050, 0067-0072, 0079, 0090, 0099-0101, 0109, 0012, 0137);
identifying at least one rule met by the completed event (Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137);
determining that a condition for the identified rule is met(Greene, paras. 0067-0072, 0079, 0090, 0099-0101, 0109, 0012, 0137);
publishing the completed event to an event processing system for the data lake that received the completed event(Greene, paras. 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 0012, 0137; see also Figs. 13A-C); and updating a task for the completed event with a status(Greene, paras. 0028-0031, 0050, 0067, 0072, 0079, 0090, 0099-0101, 0109, 00120, 0137).
As to claim 9, Greene discloses the method of claim 8, further comprising: communicating the updated task status to a fulfilment engine, wherein the fulfilment engine issues a reward or incentive associated with the task in response to the task being complete(Greene, Figs. 5-9).
As to claim 10, Greene discloses the method of claim 8, further comprising: communicating the updated task status to an audit platform (Greene, Figs. 5-9).
As to claims 11-20 which contain limitations similar to claims 1-10 and are rejected in like manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696